Citation Nr: 0914107	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, claimed as secondary to a service-
connected low back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include whether the 
claim should be referred to the Director, Compensation and 
Pension Service.


REPRESENTATION

Appellant represented by:	Timothy Litka, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty for more than twenty years 
from February 1961 to May 1981.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision 
that denied service connection for degenerative joint disease 
of the knees, and denied an award of TDIU benefits.  The 
Veteran timely appealed.  

In November 2003, the Board remanded the matters for 
additional development.  In an October 2006 decision, the 
Board denied service connection for each of the claims.  

The Veteran appealed the October 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Joint Motion for Remand, the parties 
moved to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In November 2007 and in September 2008, the Board remanded 
the matters, consistent with the Court's order.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the Veteran's knees was first 
demonstrated many years after service and is not related to a 
disease or injury during active service, and is not due to or 
aggravated by a service-connected disability.

CONCLUSION OF LAW

Degenerative joint disease of the knees was not incurred or 
aggravated in service; and is not proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through May 2004 and December 2007 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence needed to award a TDIU.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2007 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim (i.e., TDIU benefits).  Given the 
Board's favorable decision below, further assistance is 
unnecessary to aid the Veteran in substantiating her claim to 
award a TDIU.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).



Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects.

The Veteran contends that service connection for degenerative 
joint disease of both his knees is warranted on the basis 
that her disability is proximately due to or a result of her 
service-connected low back disability.

The Board notes that service connection is in effect for 
limitation of motion of the lumbar spine due to lumbosacral 
strain with history of sacroilitis and idiopathic 
calcification of right L5-S1 area, evaluated as 40 percent 
disabling.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service treatment records contain neither complaints nor 
findings of a knee injury or disability.

The report of a November 1995 VA examination includes a 
medical history of progressive severe backache and then 
problems with her knees, ankles, and feet.  X-rays revealed 
severe degenerative joint disease of both knees with 
narrowing of the medial compartment of the joint space and 
osteophyte formation.

VA outpatient treatment records, dated in May 2000, include 
an impression of degenerative joint disease of the knees, 
probable end-stage in some compartments.  

The Veteran underwent a VA examination in April 2005.  She 
reported that her knee pain had worsened since 1994, and that 
she currently used a cane and a walker at home.  She expected 
to undergo surgery in May 2005 to replace her right knee, 
followed by replacement on the left.  The examiner opined 
that the Veteran's knee disability is not connected to the 
arthritis in her back, and that her back disability did not 
cause her knee problems.

The report of a January 2008 VA examination includes an 
opinion that the Veteran's bilateral knee disability is less 
likely as not (less than 50/50 probability) caused by or a 
result of her service-connected low back disability.  In 
support of the opinion, the examiner commented that a more 
likely cause would be the development of degenerative joint 
disease of the knees due to the general wear and tear on the 
knees over time due to aging.  The examiner noted that the 
Veteran reported her knee complaints began around age 50; and 
that there was neither evidence from the medical literature, 
nor from the examiner's clinical experience to support the 
Veteran's assertions.  Nor was there evidence to link the 
Veteran's current bilateral knee disability to her military 
service.

The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's degenerative joint 
disease of the knees is proximately due to or the result of 
service-connected disabilities.  There is no positive 
etiology opinion of record supporting the Veteran's claim or 
challenging the conclusions made in the April 2005 and 
January 2008 opinions.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The January 2008 VA examiner reviewed the entire claims file 
and completed a comprehensive medical examination.  It was 
concluded that the bilateral knee disability was not due to 
service or service-connected back disability.  The examiner 
cited to a lack of support of such a relationship from 
medical literature and discussed more likely causes including 
age and obesity.  The VA opinion is factually accurate, fully 
articulated, and contains sound reasoning.  Therefore, the VA 
opinion is afforded significant probative value.  

Moreover, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of knee pain 
following military service.  Nor is there competent evidence 
linking degenerative joint disease of the knees with injury 
or disease in service, nor competent evidence establishing 
the onset of the disability in service.  

Because the competent evidence does not link a current 
disability to service or to a service-connected disability, 
the weight of the evidence is against the claim.


ORDER

Service connection for degenerative joint disease of the 
knees is denied.


REMAND

III.  TDIU Benefits

The Veteran reported that she had completed two years of 
college education.  She reportedly worked in administration 
for the U.S. Army from 1961 to 1981.
  
Service connection is currently in effect for limitation of 
motion of the lumbar spine due to lumbosacral strain with 
history of sacroiliitis and idiopathic calcification of right 
L5-S1 area, evaluated as 40 percent disabling; for residuals 
of hallux valgus surgeries of bilateral great toes and fifth 
toes, evaluated as 10 percent disabling; and for chronic 
vaginitis, evaluated as 0 percent (noncompensable) disabling.  
The combined disability rating is 50 percent.  See 38 C.F.R. 
§ 4.25 (2008).  This combined disability rating does not meet 
the minimum percentage requirement for TDIU under 38 C.F.R. 
§ 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the Veteran's background including her employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of Veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section. 38 C.F.R. § 4.16(b).

A vocational evaluation report, completed in September 1999, 
reflects that the Veteran was not physically able to work 
competitively at that time.  A physical therapy program was 
recommended to improve her functioning level.  The report 
indicates that the Veteran's service-connected low back 
disability caused constant pain and limited the Veteran's 
ability to lift, to sit for a prolonged period, to stand, or 
to walk.  The Veteran also took daily pain medications, 
including two that caused drowsiness.  The report also 
indicates that the Veteran has a four-year degree in business 
administration, plus an associate's degree in general 
studies.

Regarding the Veteran's service-connected residuals of hallux 
valgus surgeries of bilateral great toes and fifth toes, the 
report of an October 2002 VA examination reflects complaints 
of pain, weakness, stiffness, swelling, heat, redness, 
fatigability, and lack of endurance.  Examination revealed 
well-healed surgical scars, but the Veteran's feet were 
hugely swollen.

Regarding the Veteran's service-connected low back 
disability, the report of a December 2000 VA examination 
reflects that flexion of the lumbar spine was limited to 45 
degrees, with paraspinal muscle spasm and tenderness.  In 
April 2005, the examiner noted softened left paraspinal 
muscles, but stiffened posture.  The Veteran was able to bend 
over and pick up her purse without difficulty.  The examiner 
also opined that the Veteran did not have the capacity at 
present for employment due to the combination of knee and 
back difficulties, and that it was less likely as not that 
the Veteran's bilateral knee disability was related to her 
service-connected low back disability.

In January 2008, a VA examiner opined that, except for her 
lumbar spine and left knee condition, the Veteran's other 
medical problems (including vaginitis) did not prevent her 
from obtaining and maintaining gainful employment.  As noted 
above, impairment from nonservice-connected disabilities is 
not for consideration in awarding a TDIU.  See 38 C.F.R. § 
3.341(a).  

The Board notes that prior remands specifically requested an 
opinion on what effect does the Veteran's service-connected 
disabilities have on her ability to work.  

Accordingly, the report of VA examination in January 2008, as 
it pertains to the Veteran's service-connected low back 
disability, reflects that the Veteran continued to have 
constant low back pain that gradually worsened over time.  
The examiner opined that the Veteran's service-connected low 
back disability prevented her from obtaining and maintaining 
employment of any type, including sedentary and physical 
labor.  The examiner commented that limitations due to low 
back disability would prevent the Veteran from performing a 
job that required physical labor; and that chronic pain and 
narcotics required to lessen the pain affected her ability to 
concentrate and stay focused, and would impair her ability to 
perform sedentary occupations.  

Where there is plausible evidence that a Veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the Veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, it is clear that such referral is 
warranted.

Given the above decision, this matter is remanded for the 
following action:

The RO or AMC should submit the claim for 
a total rating for compensation purposes 
based on individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service.  The RO 
or AMC should follow the dictates of 
38 C.F.R. § 4.16(b) in making this 
submission.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


